Exhibit 99.1 TechTarget Releases Preliminary Second Quarter 2008 Financial Results Company Revises 2008 Annual Guidance Second Quarter Conference Call Scheduled for August 13th NEEDHAM, Mass., July 24, 2008 (BUSINESS WIRE) TechTarget, Inc. (NASDAQ: TTGT) today announced preliminary financial results for the second quarter ended June 30, 2008. The Company estimates total revenues for the second quarter to increase by approximately 20%, to approximately $29.4 million, compared to $24.6 million for the second quarter of 2007. The Company estimates online revenues for the second quarter to increase by approximately 28%, to approximately $20.8 million, compared to $16.3 million for the second quarter of 2007, and adjusted EBITDA (earnings before interest, taxes, depreciation, and amortization, as further adjusted for stock-based compensation) to decrease by approximately 1%, to approximately $7.5 million, compared to $7.6 million for the second quarter of Greg Strakosch, CEO of TechTarget, stated, "Our business remains fundamentally solid as evidenced by our revenue growth and our long term thesis is unchanged. As advertisers continue to focus on ROI, we continue to see ad dollars shift from broad media to targeted media, offline media to online media and non-measurable media to measurable media. We believe that we are the best positioned media company in the IT market to benefit from these trends. We believe that we are continuing to gain market share, however, due to themacroeconomic weakness in the U.S. and its impact on advertising spending,we believe it is prudent to reduce our guidance to reflect the current market conditions.” Financial Guidance The
